Title: Thomas Jefferson to Christopher Clark, 4 April 1810
From: Jefferson, Thomas
To: Clark, Christopher


          
            Sir
             
                     Poplar Forest 
                     Apr. 4. 10
          
          
		  
		  
		  
		  In the expectation of your being at Campbell superior court I sent a letter there for you, but understanding it is doubted whether you were there I write this by express to your house. the object is to engage your assistance in conjunction with mr Mclealand in obtaining 
                  attaining a writ of forcible entry & detainer against Samuel Scott, who has entered on a tract of my land adjoining him, has seated some negroes in a cabin he has built, has cleared about 20. as coultered tilled & inclosed great part of it, and is proceeding in defiance of my requisitions that he should withdraw.
			 the entry was made in the name of mr Stith former Surveyor, from whom it comes to me by purchase in 1772. or 3. the patent issued to me in 1797.
			 in Dec. 1803. mr Tate entered and surveyed 54. as within my lines. finding his error he sold his chance to Scott for a cow or some such consideration. Scott says he has a patent dated in 1804. which I very much doubt, & think of no consequence whether he has or not. it is understood he knows my right must prevail, but insists I must recover
			 it by an action pending which he will (in two winters more) cut down & tend every foot of it. all his efforts therefore are merely to defeat the remedy at short hand by the process of
			 forcible
			 entry, & it is said he has engaged 3 lawyers to attend the inquest which is to meet on the premisses the day after tomorrow, Friday the 6th about 10. aclock.
                  
                  
                  
			 having sold the land, I am anxious to succeed in this short remedy because his occupation delays my delivery and the paiments. I must intreat therefore your attendance, if
			 possible. mr Mclealand who is possessed of all the details will communicate them to you, as I will gladly do myself if calling here either the evening or morning before would not be out of your way.  Accept the assurance of my esteem & respect.
          
            Th:
            Jefferson
        